358 F.2d 743
66-1 USTC  P 9365
Samuel YANOW and Reshela Yanow, Petitioners,v.COMMISSIONER OR INTERNAL REVENUE.
Nos. 15658, 15659.
United States Court of Appeals Third Circuit.
Argued March 21, 1966.Decided April 15, 1966.

Herbert L. Zuckerman, Newark, N.J., for petitioners.
Jeanine Jacobs, tax Division, Dept of Justice, Washington, D.C.  (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before KALODNER, Chief Judge, and McLAUGHLIN and HASTIE, Circuit judges.
PER CURIAM:


1
On this petition for review the taxpayers contend that the Tax Court erred when it held they were not entitled to take, under Section 167(a) of the Internal Revenue Code of 1954, allowances for depreciation of three properties which they owned and rented to their controlled corporations, where the rentals charged to the corporations were admittedly nominal when compared to the fair rental values of the leased properties.


2
The taxpayers urge that the properties were held 'for the production of income' and allowances for depreciation should be permitted for that reason.


3
On review of the record we are of the opinion that the Tax Court correctly found that the properties were not held for the production of income or used in the trade or business of the taxpayer.


4
The petition for review will be denied.  The decision of the Tax Court will be affirmed for the reasons so well stated by Judge Train in his opinion reported at 44 T.C. 444 (1965).